z3no?sbloGeorge P. Ihdson                                   ;i.
                                                              ._
 ~~u;lty
       Attorney, Jones County                                  ‘_
 m$Jon,Texas
                        Attention: J. F, Lindsey
 Coorsir:                          Assfatant
                   -4    .'~
           '.>.                      OpiKion PTO. o-5897
                                _’   Ret County yfhereprincipal
                                         office of foreign corpoxq-
                                         tion d@.ng buGinoss in
                                         Texas is sItusted is
                                         proper place for r&&s-
                                         tration of ito trucks.
          \Ye~&~eived your .letterof February 25, 19&!+, in
 If!doh
      the foS.lo:virg
                   faots ana query 1s presenteda
          Woutray Oil-Company, hbllene, Texas is a                     .
     Delayfare.
             Corj?oratlon,with its TCXXEIS~fi’ic~ in hbilenoi
      Texan.   fts refiuery,  Ciistr,ribMiion plant end garage
    ;vrhere it  keeps  its trucks  and frorawhich point its
     trucks 6pexate is located in Jones County. Ckn
     Xoutray Oil Company, register it0 txuclislegally in
     Jones County, Toxes?~~    -                      .
           Article 667564,     I%rrdn’s Annotatelltiivgil
                                                        Statutes,
 1925, prod&es that;
           Wvery oyfnorof a motor Vohicla, trailer
      or se&,-trailerused or to be use& upon the public _..
      hi&ways of this State shall apply each year to the
      State fIf&wfayD6partnent.thmu&    the County Tax C,ol-
      lector of the county ir~ yihichhe sesicios for the re-
      gintrratlonof each sueh v$i~%?Z%GZii%? controlled
      by him for the ensuing or OFTent calendar year or
      URcxq$rcdportion %herGOfj * x *” (UnderSOOriIl~ OUTS)
            Art3.cle 667Sa-1, (I.) defines the term lf~~fnerl~
                                                           .es used
  in the ‘nextabove E3ntio?;cdarticle, as rz3anIng“any pcraon rf!lo
  holda the legal title 02 n vehicle or who ha% the legal x%&t
  Of possessionthereof, ‘orthe,lo&l right of control of said
. \‘OhiClO.~~
           It in ‘a’vfel.1  settld rule of 1aVfin th!i.sState that
 a cc~rporation  53 e ~~pcrson (tv&thln thn l::oanirLs
                                                    of that t err2ns
 c:N. in oonstitu-~Po2t-i3. and r;tatuto::y
                                          grovislonn. 6ce Vol. 10,
 ?:ur,SW, ) pqp 652 ana casc;s there citoil,
     .                                                                      454
a-          >
                   .,.

 EonorabloGc@ge     P.   Iiud~~n,   pi@@   2   .      .



            IfgQo'assiim
                      from the facts state8 by ioi ihet $he
.X,u~sy Oil CmPany not only holds the 10.~~1title to,ito trucks.
 trt t?3G legal Yight of possession and control thereof also. How-
 Ovor,IVG are-scncling hcrc?&th ouz'OPinlon Ho. O-2105,~mhichto-
 ,$,hcrwith our ettacheb OpiltionPro.O-2050,   should ans?{eryaw:
Cncotionin the event the legal.-title   only to such truo!:ti;:;vrss
tcld by the Said corpomtioa and the le@l right of possession
 m legal right of co;ltrol  man In the hands of enother p?rsoilor
pcrso~~.
            Continui~rl;lith  out aisncr
                                       . , we fin6 thet the Cowt
. of CrirzinalAp?$oals30f thiB StatG has held in the case of Opp Y.
  St&G,  130 Cr. 1). 314, 91, 9. ::'.
                                    (2d) 180, that en nutonobilo o?Iner
  is rcouireato register it 5.ncwnty or oq~er*s resifience,as
  qa~~tention         automobile could bo rezistcrod fn any oougty
 withipState. (iJn&crsoorinz     ours)
         ..This brigs us to the &4errnfnationof the questj.on
 inwhic!~county in this State does a foreign corporation bo5.m
 businesstherein rnsitle. flothMz this wss correctly.deter.~neb:
 in our OpinfonEo. o-2050, z$idM herewith attaohead,which holds,
 f&o& other.thin$+,ao f~ollc~w:
          %Ct is the opidon of this deppart,mentthat
     Q foreign corporetfonwhich halobeon &de a fresidentf
     o$'Texas for registrationppposes should be treated,
     as other.resfilentor do~~esticcoruorntibnsfor thio
     purp&e a&that the county of re&knco of &&I a
     oor~ration
          11--e is the .cou.nty02 its nxinai*al
                                      +--r_l__ tG.aoa03
     Esineos in thti ?%%.    - -=6w@derscor&ng    ours)-
          The genoralxuie an to the resiaenco of e cor-
 parationis b3toa as follows:
              ;thcorporationis 'resident in the Stat0
         ana county where Its principal o.c"ficeo
                                               are."                  ..~
 10 Tex. JUT., 631, citing PittsburC:Fatcr Eeater Cfl%pany~v,"
 Sullivan,115Tex. 1+17, 202 Si FJ, 576; .Sandersv, Izam?era*Gtote
 hnk, (civ. App.) 223 s. I‘t,635.

          Therefore,upon our unbarstendingof the facts as
 Prosontodby you, ne answr your question in the negat9vo,
                                                   Yours vary truly
                                               ATTORl"tiGmxR AL OF ~2mxAs